Title: To James Madison from John Quincy Adams, 18 April 1801 (Abstract)
From: Adams, John Quincy
To: Madison, James


18 April 1801, Berlin. No. 190. Answers query of 28 Dec. 1800 concerning whereabouts of an American citizen, Lewis Littlepage, who plans soon to embark for home. Reports that all recent Prussian trade restrictions now are lifted, that British and Danes signed fourteen-week armistice on 8 Apr., and that Denmark is forced to suspend its membership in armed league and to make no changes in its maritime defense. Believes effect has been “to lame the coalition for one year.” Comments on imprudence of earlier Danish adherence to principle of freedom of the seas: much of Denmark’s revenue derives from customary charges it levies on ships traveling through the sound. Denmark now has “provoked the question as to her right of exacting this toll; and by giving occasion for the experiment of a passage in spite of any opposition she was able to make, she has discovered to the world her impotence to maintain it in fact” [i.e., cannon in fortress of Cronenberg lacked the range to reach Nelson’s ships]. Conveys word of peace between France and king of Naples on 28 Mar.; it confirms stiff terms of armistice of Foligno but could have been worse for Naples if settled after Czar Paul’s death.
 

   
   RC (DNA: RG 59, DD, Prussia, Letters of J. Q. Adams); letterbook copy (MHi: Adams Papers). RC 2 pp.; docketed by Wagner. Letterbook copy misdated 1800.


